Citation Nr: 1717540	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine (lumbar spine disability). 

2.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

4.  Entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine (lumbar spine disability). 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from June 1968 to September 1981 and from February 1982 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This claim was previously before the Board in March 2016, at which time it was remanded for further development to include a new VA examination.  The claim has now returned to the Board for further appellate action.

A November 2013 rating decision granted service connection for bilateral neuropathy and assigned a disability rating of 10 percent for each leg.  While the Board notes that the Veteran did not specifically appeal the rating for his bilateral neuropathy, the Board finds that the issues are part and parcel of his increased rating claim for his lumbar spine disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating formula for Diseases and Injuries of the Spine.  Therefore, such issues have been included on the title page of this decision. 

As for a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is included within an increased rating claim when such claim is raised by the record.  Most recently, at the Veteran's December 2016 VA examination, he stated that he has not been able to work since 2014.  Additional evidence in the file, including Social Security records, also indicates that the Veteran has been unable to work due to his lumbar spine disability.  Accordingly, the Board has considered the TDIU claim as part of the Veteran's pending increased rating claim and has listed the raised TDIU claim as an additional issue on appeal. 

The issues of entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's lumbar spine disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine; incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months. 


CONCLUSION OF LAW

The scheduler rating criteria for a rating in excess of 40 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5243 and 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in December 2006 and subsequent follow-up development letters have satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the December 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in December 2016, in substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA medical examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, in this case, range of motion is irrelevant because a rating in excess of 40 percent for a low back disability requires unfavorable ankylosis.  Accordingly, a remand in order to comply with Correia is not warranted. 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Increased Rating 

The Veteran contends that his lumbar spine disability is worse than rated and warrants an increased rating. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's lumbar spine disability is currently rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5242.  Disabilities that fall under Diagnostic Code 5242, in this case it is degenerative disc disease of the lumbar spine, require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitation Episodes, as follows:  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;
 
Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 38 C.F.R. § 4.71. 

There are several notes set out after the applicable diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Finally, for VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficult walking because of a limited line of vision, restricted opening of the veteran's mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or the existence of dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243

The Veteran has consistently reported significant pain (8/9 out of 10) and functional loss with respect to his back.  See, Veteran's post-service treatment records and private treatment records.  The Board notes that the Veteran is competent to speak to certain symptoms of his disability, such as pain.  However, the Veteran is not considered competent to speak to the severity of his lumbar spine disability, as that requires medical knowledge and expertise that the veteran has not been shown to possess.  Jandreau v. Nicholson, 492. F.3d 1372 (Fed. Cir. 2007). 

The clinical records do not show evidence of spinal ankylosis.  See, December 2016 VA examination, January 2011 VA examination, and post-service and private treatment records.   The December 2016 VA examiner specifically opined that there was no ankylosis of the spine and this opinion is not contradicted by another medical opinion of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's low back disability due to ankylosis.  38 C.F.R. § 4.71a. 

The Board also notes that the Veteran has not been diagnosed with intervertebral disc syndrome (see, December 2016 VA examination), and therefore, the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  38 C.F.R. § 4.71a.   In addition, to the extent that such a condition may be inferred from his separate ratings for radiculopathy, these ratings are the subject of the Board's remand and will be addressed separate from his service-connected orthopedic lumbar spine disability.

Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the scenario in the present case.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a higher rating based on functional impairment is not warranted. 

Accordingly, the Board finds that a rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted. 


ORDER

A rating in excess of 40 percent for a lumbar spine disability is denied. 


REMAND

While the Board sincerely regrets further delay, the issues of entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, entitlement to an extraschedular rating for lumbar spine disability and entitlement to a TDIU must be remanded prior to be decided on the merits. 

A remand is required to determine the severity of the Veteran's peripheral neuropathy as the most recent December 2016 VA examination appeared to only examine his right lower extremity and therefore, the Board finds the examination to be incomplete.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the issue of entitlement to an extraschedular rating for a lumbar spine disability, the Board notes that in exceptional cases where schedular evaluations are found to be inadequate, the AOJ may refer claims to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment."  38 C.F.R. § 3.321(b)(1)(2016).  The Board notes that the Court held that extraschedular consideration requires consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  While the Board is precluded from assigning an extra schedular rating in the first instance, the Board may raise this question based on the evidence of record.  Extraschedular consideration involves a three step analysis under Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the Board or the RO must consider whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id.  If the schedular rating criteria do not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine if other related factors are present.  In the present case, the Board finds that the Veteran's disability and/or collective disabilities, as described in the December 2016 VA examination, include other related factors such as marked interference with employment.  Accordingly, the Board finds that this matter should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to consider the third step of the analysis; whether justice requires assignment of an extraschedular rating.  Id.

Additionally, as noted above, the Board finds that the issue of TDIU has been raised by the record.  The Board finds that VCAA notice and a VA examination to determine the functional impact of each individual disability, individually and collectively, on the Veteran's employment should be provided to him.  The issue of entitlement to a TDIU should also be considered on both a schedular and extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter on the issue of entitlement to a TDIU, to include a VA Form 21-8940 and request that it be completed and returned. 

2.  Schedule the Veteran for a VA examination with the appropriate medical personnel to determine the severity of his bilateral lower extremity peripheral neuropathy and to determine the impact of his service-connected disabilities on his employability.  The claims folder, to include a copy of this Remand, should be made available to and reviewed by the examiner.  Following a review of the claims file and after any necessary tests and studies are completed, the examiner is requested to provide the following opinions: 

a.  The examiner must provide an opinion regarding the severity for right lower extremity and left lower extremity neuropathy.

b.  The examiner should comment on the effect of the Veteran's service-connected disabilities, individually and collectively, on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so.

3.  Thereafter, and after completing any other development deemed necessary, to include referral to the Director of Compensation and Pension Service if appropriate, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case and given an opportunity to respond prior to returning the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


